 

 

Exhibit 10.1

TOTAL SYSTEM SERVICES, INC.

AMENDED AND REVISED STOCK OPTION AGREEMENT

 

 

[DATE]

 

THIS AGREEMENT ("Agreement"), dated as of the ___ day of _____________, 200__,
by and between TOTAL SYSTEM SERVICES, INC. (the "Company"), a Georgia
corporation having its principal office at 1600 First Avenue, Columbus, Georgia,
and ___________________________ (the "Option Holder"), an employee of the
Company or a Subsidiary of the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company has adopted the Total System
Services, Inc. 2007 Omnibus Plan (the "Plan"); and

 

WHEREAS, the Company recognizes the value to it of the services of the Option
Holder and intends to provide the Option Holder with added incentive and
inducement to contribute to the success of the Company; and

 

WHEREAS, the Company recognizes the potential benefits of providing employees
the opportunity to acquire an equity interest in the Company and to more closely
align the personal interests of employees with those of other shareholders; and

 

WHEREAS, effective _____________, pursuant to the Plan, the Compensation
Committee of the Board of Directors of the Company: (a) granted to the Option
Holder, pursuant to Section 6 of the Plan, an Option in respect of the number of
shares herein below set forth, (b) designated the Option a Non-Qualified Stock
Option, and (c) fixed and determined the Option price and exercise and
termination dates as set forth below.

 

NOW THEREFORE, in consideration of the mutual promises and representations
herein contained and other good and valuable consideration, it is agreed by and
between the parties hereto as follows:

 

1.         The terms, provisions and definitions of the Plan are incorporated by
reference and made a part hereof. All capitalized terms in this Agreement shall
have the same meanings given to such terms in the Plan except where otherwise
noted.

 

2.         Subject to and in accordance with the provisions of the Plan, the
Company hereby grants to the Option Holder a Non-Qualified Stock Option to
purchase, on the terms and subject to the conditions hereinafter set forth, all
or any part of an aggregate of NUMBER OF OPTIONS shares of the Common Stock
($.10 par value) of the Company at the purchase price of $____ per share,
exercisable in the amounts and at the times set forth in this Paragraph 2,
unless the Compensation Committee, in its sole and exclusive discretion, shall
authorize the Option Holder to exercise all or part of the Option at an earlier
date.

 

The Option may be exercised on or after ______________, as provided in the Plan.

 

[OR]

 

1



 

 

The Option may be exercised in accordance with the following schedule as
provided in the Plan:

 

 

If employment

Percentage of

 

continues through

Option Exercisable

 

 

_____________, 20___

____%

 

 

[or]

 

 

_____________, 20___

____%

 

 

[or]

 

 

_____________, 20___

____%

 

 

In the event of Option Holder’s death or total and permanent disability, Option
Holder (or the legal representative of Option Holder’s estate or legatee under
Option Holder’s will) shall be able to exercise the Option in full for the
remainder of the Option’s term.

 

[The Option may also be exercised in full for the remainder of the Option’s term
in the event Option Holder’s employment with the Company terminates after the
Option Holder has attained age 65.]

 

[In addition, the Option may be exercised in the event Option Holder’s
employment with Company terminates after Option Holder has attained age 62 (or
greater) with 15 or more years of service.]

 

[The Option may also be exercised in full for the remainder of the Option’s term
in the event the Option Holder’s employment is involuntarily terminated by the
Company without Cause after Option Holder has attained 10 years of service. For
purposes of this Agreement, “Cause” shall mean (i) the willful and continued
failure of Option Holder to perform substantially his or her duties with the
Company or one of its subsidiaries; or (ii) the willful engaging by Option
Holder in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company.]

 

[In the event of Option Holder’s separation of employment for any reason other
than the reasons listed above, Option Holder shall be able to exercise the
Option to the extent the Option was exercisable at the time of such separation
of employment for 90 days following the date of such separation of employment.]

 

Unless sooner terminated as provided in the Plan or in this Agreement, the
Option shall terminate, and all rights of the Option Holder hereunder shall
expire on _____________. In no event may the Option be exercised after
_____________.

 

3.          The Option or any part thereof, may, to the extent that it is
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Option price for the number of shares purchased and any withholding
taxes shall be made in the manner provided in the Plan.

 

4.          The Option or any part thereof may be exercised during the lifetime
of the Option Holder only by the Option Holder and only while the Option Holder
is in the employ of the Company, except as otherwise provided in the Plan.

 

5.          Unless otherwise designated by the Compensation Committee, the
Option shall not be transferred, assigned, pledged or hypothecated in any way.
Upon any attempt to transfer, assign, pledge,

 

2



 

 

hypothecate or otherwise dispose of a nontransferable Option or any right or
privilege confirmed hereby contrary to the provisions hereof, the Option and the
rights and privileges confirmed hereby shall immediately become null and void.

 

6.          In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Company’s Stock, any necessary adjustment shall be made in
accordance with the provisions of Section 4.4 of the Plan.

 

7.          In the event of a Change of Control (as defined in Section 2.8 of
the Plan) and Option Holder’s subsequent termination of employment within two
years following the date of such Change of Control either (i) by the Company for
any reason other than Cause or (ii) by the Option Holder for Good Reason (as the
terms “Cause” and “Good Reason” are defined in the Company’s Change of Control
Plan Document, the provisions of which are incorporated herein by reference),
the Option may be immediately exercised in full as of the date of such
employment termination and the Option may be exercised in full for the remainder
of the Option’s term.

 

8.          Any notice to be given to the Company shall be addressed to the
President of the Company at 1600 First Avenue, Columbus, Georgia 31901.

 

9.          Nothing herein contained shall affect the right of the Option Holder
to participate in and receive benefits under and in accordance with the
provisions of any pension, insurance or other benefit plan or program of the
Company as in effect from time to time and for which the Option Holder is
eligible.

 

10.        Nothing herein contained shall affect the right of the Company,
subject to the terms of any written contractual arrangement to the contrary, to
terminate the Option Holder’s employment at any time for any reason whatsoever.

 

11.        This Agreement shall be binding upon and inure to the benefit of the
Option Holder, his personal representatives, heirs legatees, but neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by the Option Holder except as expressly set forth in this Agreement or in the
Plan.

 

Company has issued the Option with foregoing the terms and conditions in
accordance with the provisions of the Plan. You will be deemed to have agreed to
the foregoing terms and conditions of the Option, unless you object by notifying
the TSYS Compensation Department within 30 days after your receipt of this
Agreement.

 

 

3

 

 